NOT FOR PUBLICATION                          FILED
                     UNITED STATES COURT OF APPEALS                       NOV 2 2016
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                            FOR THE NINTH CIRCUIT



 UNITED STATES OF AMERICA,                       No. 16-50036

                  Plaintiff-Appellee,            D.C. No. 3:15-cr-02562-LAB

   v.
                                                 MEMORANDUM*
 LUIS PEREZ-RIOS,

                  Defendant-Appellant.

                    Appeal from the United States District Court
                      for the Southern District of California
                     Larry A. Burns, District Judge, Presiding

                            Submitted October 25, 2016**

Before:       LEAVY, GRABER, and CHRISTEN, Circuit Judges.

        Luis Perez-Rios appeals from the district court’s judgment and challenges

the 24-month sentence imposed following his guilty-plea conviction for being a

removed alien found in the United States, in violation of 8 U.S.C. § 1326. We

have jurisdiction under 28 U.S.C. § 1291, and we affirm.

        *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Perez-Rios contends that the district court abused its discretion by denying

the parties’ joint recommendation for a fast-track departure under U.S.S.G.

§ 5K3.1 because the district court allegedly based its determination on a

disagreement with the Congressional policy that authorizes fast-track departures.

Contrary to Perez-Rios’s argument, the record reflects that the district court

properly based its denial of the fast-track departure on the individualized factors of

his case, including his substantial criminal history and the need for deterrence. See

United States v. Rosales-Gonzales, 801 F.3d 1177, 1183-84 (9th Cir. 2015)

(district court must consider individual factors and exercise its discretion when

evaluating whether to grant a fast-track departure).

      Perez-Rios next contends that his sentence is substantively unreasonable in

light of the district court’s allegedly erroneous denial of the fast-track departure.

The district court did not abuse its discretion in imposing Perez-Rios’s sentence.

See Gall v. United States, 552 U.S. 38, 51 (2007). The above-Guidelines sentence

is substantively reasonable in light of the 18 U.S.C. § 3553(a) factors and the

totality of the circumstances. See Gall, 552 U.S. at 51.

      AFFIRMED.




                                           2                                     16-50036